DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2022 has been entered.
Response to Arguments
Applicant's arguments filed 30 November 2022 have been fully considered but they are persuasive only in part.
First, the amendments to the claims overcome the objections to the claims, which are withdrawn.
Second, applicant’s arguments regarding the 35 U.S.C. 112(a), description requirement, rejection are confusing and are not persuasive.
In this respect, applicant argues first:
“Specifically, the Examiner cited MPEP §2161.01(1) [sic] as evidence for the assertion that steps and/or flowcharts are necessary for written description support under 35 U.S.C. §112(a). Id.”

The referenced MPEP section, 2161.01, I., was cited in Footnote 2 of the Office action dated 26 October 2022 (in a quote from the Federal Register) and also in Footnote 5.  Neither of these footnotes asserted that steps and/or flowcharts are necessary, nor does the examiner currently make (or did he make) such an assertion.
Moreover, the legal standard for 35 U.S.C. 112(a), description requirement, is not that “steps and/or flowcharts” are necessary, as applicant alleges that the examiner has asserted (which he did not), but rather e.g., whether the “algorithm(s)” or “steps or procedure” for achieving the claimed function are described in sufficient detail to evidence (to one/those skilled in the art) possession by applicant of the claimed invention, as indicated in the Federal Register notice and USPTO web document cited/linked by the examiner in Footnotes 2 and 3 of the Office action dated 26 October 2022. 
Applicant then quotes the MPEP section (2161.01, I.), which itself indicates (emphasis added by applicant):
“When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.”

Applicant then continues:
“Applicant respectfully submits that ‘e.g., the necessary steps and/or flowcharts’ in the Examiner-cited text is intended to present an exemplary sufficient means of satisfying the written description requirement, not a necessary means of satisfying the written description requirement. This is true, at least because ‘e.g.’ is an abbreviation for exempli gratia, which means ‘for example.’”

The examiner is aware of the significance of “e.g.” in writing.  However, applicant is ascribing to the examiner things that have not occurred - the examiner has neither used the text that applicant quotes and says the examiner cites nor has he misconstrued the meaning of “e.g.” in the MPEP.
Finally, in an attempt to clarify any misunderstanding, the examiner understands that e.g., “flowcharts” are not required to satisfy 35 U.S.C. 112(a), description requirement, and that applicant may “express [e.g., an] algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).
Next, applicant argues:
“Rather, to satisfy the written description requirement of the first paragraph of 35 U.S.C. §112, a disclosure need only describe a claimed invention in a manner sufficient to reasonably convey to those skilled in the relevant art that Applicant possessed the claimed invention. This possession may be shown in any number of ways and an Applicant need not describe every claim feature exactly. (MPEP §2163 (emphasis added)). Also, original subject matter enjoys a “strong presumption” of compliance with the written description requirement. (MPEP §§ 2163 (I)(A), 2163(I1)(A), 2163(11)(A)(3)(a)). In addition, a description as filed is presumed to be adequate, unless or until sufficient evidence or reasoning to the contrary has been presented by the examiner to rebut the presumption. (MPEP § 2163.04).”

However, MPEP 2161.01, I. indicates:
“[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.”

The examiner has searched the specification for the algorithm(s) or steps/procedure for performing the claimed functions and has not found them in the specification, and does not know how the applicant intended the functions to be performed (e.g., generate the predictive datum as a function of the angle of attack, when no function that would perhaps relate angle of attack to a predictive datum is apparently clearly disclosed) as detailed previously and below.  
For example, regarding the generation of the performance datum, applicant directs the examiner to (filed) paragraph [0016] of the specification, which the examiner himself quoted (at page 6) in the Office action:
“[0016] With continued reference to FIG. 1, actuator model 108 is configured to generate performance datum 112 for the plurality of flight components as a function of the at least an aircraft command. A “performance datum”, for the purposes of this disclosure, is a mathematical datum or set of data that presents the resultant forces, torques, or other interactions between the plurality of flight components and the fluid flow in order to predict the behavior of the flight components during performance. Performance datum 112 may be represented by one or more numbers, values, matrices, vectors, mathematical expressions, or the like for use in one or more components of system 100. Performance datum 112 may be an electrical signal capable of use by one or more components of system 100. Performance datum 112 may be an analog or digital signal. Motion observer 100 may include electronics, electrical components, or circuits configured to condition signals for use between one or more components present within system like analog to digital converters (ADC), digital to analog converters (DAC), and the like.”

Applicant then continues:
“One of ordinary skill would understand, after review of not only the reference to the paragraphs above but the specification in its entirety, the generating of the performance datum for the at least a flight component of a plurality of flight components as a function of the at least an aircraft command and that the Applicant inventor had possession of the claimed invention.  Therefore, Applicant respectfully submits the instant Specification has adequately described, to those skilled in the art, possession of the (full scope of the) claimed invention, rather than merely describing a desired result.”

However, this conclusion (regarding what one of ordinary skill in the art would understand) is apparently not based on algorithm(s) or steps/procedure described in the specification, which the examiner still does not see after hours reviewing this application. Accordingly, applicant’s arguments/conclusions are not persuasive in this respect.
Moreover, regarding the rejection under 35 U.S.C. 112(a), description requirement, as detailed at paragraphs 13 to 21 of the 26 October 2022 Office action, applicant has apparently made no argument.  Accordingly, the examiner modifies the rejections to account for the claim amendments, and re-presents them below.
Third, regarding the rejections under 35 U.S.C. 112(b), the examiner believes that the issues raised by the examiner have not been properly addressed.  Accordingly the examiner modifies the rejections to account for the claim amendments, and re-presents them below.
Regarding claims 6 and 16, the examiner cannot determine, e.g., from published paragraph [0029] of the specification which would appear to support the claim what the mathematical model might be that is being claimed, and how it (and the torque and the application of fluid mechanics) might be defined with reasonable certainty in order to construe the claim.  Accordingly, applicant’s arguments/conclusions are not persuasive in this respect.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 to 8, 10 to 12, 14 to 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 11, applicant has apparently not described, in sufficient detail, by what algorithm1, or by what steps or procedure2, the actuator model generated the performance datum for that represents a resultant torque for at least a flight component of a plurality of flight components as a function of the at least an aircraft command.3  Therefore, the examiner believes that applicant has not evidenced, to those skilled in the art, possession of the actuator model, as claimed, but has only described a desired result.
For example, applicant describes this at (filed) paragraphs [0015] and [0016]:
“Actuator model 108 may include a mathematical model of the dynamics of each of the plurality of flight components.  Actuator model 108 may perform and/or implement analysis utilizing fluid mechanics. In an embodiment and without limitation, actuator [sic] 108 may perform and/or implement computational flow dynamic (CFD) analysis wherein one or more computing devices simulate the flow of a fluid comprising adjustable parameters and the resultant forces and torques on each of the plurality of bodies present in simulation. For the purposes of this disclosure, CFD analysis may include any computer analysis including physics-based simulation of fluid flows over solid bodies. . . . .  Actuator model 108 may be a separate model than the hereinbelow described plant model as it simplifies the plant model for the herein disclosed reasons, at least."

“With continued reference to FIG. 1, actuator model 108 is configured to generate performance datum 112 for the plurality of flight components as a function of the at least an aircraft command. A "performance datum", for the purposes of this disclosure, is a mathematical datum or set of data that presents the resultant forces, torques, or other interactions between the plurality of flight components and the fluid flow in order to predict the behavior of the flight components during performance. Performance datum 112 may be represented by one or more numbers, values, matrices, vectors, mathematical expressions, or the like for use in one or more components of system 100. Performance datum 112 may be an electrical signal capable of use by one or more components of system 100. Performance datum 112 may be an analog or digital signal.”

However, the general statement that the actuator model is configured to generate “performance datum” for the plurality of flight components and may utilize, implement, or perform e.g., conventional fluid mechanics or CFD as a tool does not evidence to those skilled in the art that applicant possessed an actuator model that utilized, etc. e.g., fluid mechanics or CFD to generate the full scope4 of performance datum claimed, for example with one performance datum apparently (?) being possibly generated for individual flight components of a plurality of flight components (and with flight components possibly [?] being e.g., “actuators, control surfaces, geometries related to an aircraft, and the like, among others”; e.g., published paragraph [0030]), but merely points to a desired result, and no algorithm or steps/procedure for generating the full scope of any/all possible “performance datum [or performance data]”5 (commensurate with the scope claimed, e.g., for any/all individual flight components) as “a function of the at least an aircraft command” has been described by applicant, and the examiner thus believes that applicant has thus not demonstrated, to those skilled in the art, possession of the (full scope6 of the) invention, e.g., for any/all aircraft commands and/or for any/all flight components7.
Regarding claim 1, applicant has apparently not described, in sufficient detail, by what algorithm, or by what steps or procedure, the plant model generated the predictive datum for the at least one flight component as a function of the performance datum and “angle of attack”.  Moreover, regarding claim 11, applicant has apparently not described by what algorithm, or by what steps or procedure, the plant model generated the predictive datum for the at least one flight component of the plurality of flight components as a function of the performance datum and “angle of attack”.  Therefore, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the plant model, as claimed.
For example, applicant describes this at (filed) paragraphs [0021] and [0023]:
“With continued reference to FIG. 1, motion observer 100 includes plant model 120 configured to generate a predictive datum 124 for the plurality of flight components as a function of the actuator model 108 and the performance datum 112.”

“A "predictive datum", for the purposes of this disclosure, is one or more elements of data representing the reaction of the rigid body representing an electric aircraft based on the actuator model and performance datum. Predictive datum 124 may be one or more vectors, coordinates, torques, forces, moments, or the like that represent the predicted movement or position of the rigid body subject to the model fluid dynamics as a function of the performance datum. Predictive datum 124 may include, be correlated with, or be the data presenting movement, velocities, or torques on the rigid body after application of fluid flows. Predictive datum 124 may be generated as a function of angle of attack (AoA). "Angle of attack", for the purposes of this disclosure, is the relative angle between a reference line on a body (herein the rigid body), and the vector representing the relative motion between the body and the fluid through which it is moving. In other words, angle of attack, is the angle between the body's reference line and the oncoming flow. The reference line may include the farthest two points on the rigid body such that the line approximates the length of the rigid body. In the context or airfoils, the reference line may be the chord line, which connects the leading edge and the trailing edge of the airfoil. Plant model 120 may be configured to generate predictive datum 124 as a function of a signal from at least a flight component.”

However, no sufficient details are apparently described as to by what algorithm, or by what steps or procedure, the performance datum 112 and/or angle of attack, as claimed, was/were used by the plant model 120 in order to generate a predictive datum (for each of the plurality of flight components) as a function of the performance datum.  Accordingly, the examiner thus believes that applicant has not demonstrated, to those skilled in the art, possession of the (full scope of the) invention, but is merely describing a desired result.
Regarding claims 1 and 11, applicant has apparently not described, in sufficient detail, by what algorithm, or by what steps or procedure, the plant model 120 apparently generated the predictive datum by “applying computational fluid dynamics to each flight component of the plurality of flight components”.  Accordingly, the examiner thus believes that applicant has not demonstrated, to those skilled in the art, possession of the (full scope of the) invention.
In particular, applicant teaches this at (filed) paragraphs [0021] to [0023]:
“. . . Plant model 120 includes a mathematical model of the torque produced on the electric aircraft when computational fluid dynamics are applied to the plurality of flight components. . . .”

“. . . [P]lant model 120 may include a Newton Euler computational flow dynamic model (CFD). A Newton Euler CFD may include a model in which a plurality of flows may be simulated over a plurality of flight components over the entire range of motion of the flight components and the resultant torques and forces generated therefrom may be modeled. CFD analysis may be the same or similar to CFD analysis described in this disclosure with regard to actuator model 108. Flight components used in a Newton Euler CFD may be any of the flight components as described in this disclosure, including but not limited to, actuators, control surfaces, geometries related to an aircraft, and the like, among others. The "flows" for the purposes of this disclosure, is the flow of a liquid or gas over a physical body with a volume. Flows may include any fluid with the necessary viscosity to flow over a solid body. Flow may include inviscid flow, turbulent flow, incompressible flow, compressible flow, and laminar flow, among others. CFD analysis may also include and/or model resultant torques and forces on an aircraft in one or more orientations with respect to flow. . . .”

“. . . A ‘predictive datum’, for the purposes of this disclosure, is one or more elements of data representing the reaction of the rigid body representing an electric aircraft based on the actuator model and performance datum. Predictive datum 124 may be one or more vectors, coordinates, torques, forces, moments, or the like that represent the predicted movement or position of the rigid body subject to the model fluid dynamics as a function of the performance datum. Predictive datum 124 may include, be correlated with, or be the data presenting movement, velocities, or torques on the rigid body after application of fluid flows. . . .”

However, applicant has apparently not described, in sufficient detail, the algorithms or steps/procedures by which any/all predictive “datum[s]” (commensurate with the scope claimed) were generated by the plant model for the at least one flight component by applying computational fluid dynamics to the at least one flight component.  Accordingly, the examiner thus believes that applicant has not demonstrated, to those skilled in the art, possession of the (full scope of the) invention, but has merely described a desired result.
Regarding claims 1 and 11, applicant has apparently not described, in sufficient detail, by what algorithm, or by what steps or procedure, he generated the predictive datum as a function of angle of attack (and the performance datum).  No sufficient details of any generation of the predictive datum as a function of angle of attack are apparently provided in the specification.  For example, published paragraph [0031] indicates, “Predictive datum 124 may be generated as a function of angle of attack (AoA).”  However, how (e.g., by what algorithm or steps/procedure) the predictive datum might be generated as a function of the AoA is apparently undescribed.  Accordingly, the examiner thus believes that applicant has not demonstrated, to those skilled in the art, possession of the (full scope of the) invention, but has merely described a desired result.
Regarding claims 1 and 11, applicant has apparently not described, in sufficient detail, by what algorithm, or by what steps or procedure, he received the predictive datum for the at least one flight component and the measured state datum for the at least one actual flight components, compared the predictive datum for the at least one flight component with the measured state datum for the at least one actual flight component, and generated at least an inconsistency data as a function of the comparing.  No such comparisons of data for at least one flight component and for at least one actual flight component (e.g., for example, on a one-to-one component/actual component basis) is/are apparently described in the description.  Accordingly, the examiner thus believes that applicant has not demonstrated, to those skilled in the art, possession of the (full scope of the) invention.
Regarding claims 1 and 11, applicant has apparently not described, in sufficient detail, by what algorithm, or by what steps or procedure, he transmitted the at least one inconsistency datum to the at least one flight component.  No such transmission of the at least one inconsistency datum to the plurality of flight components is apparently clearly described in the specification, with no sufficient (and/or actual) details or purpose or use of such transmission described, in the specification, at (filed) paragraphs [0030] and [0041].8  For example, if the flight component was/were an aileron or a propulsor or a geometry related to an aircraft, by what means or mechanism was inconsistency data received (and e.g., utilized, in the description) by the aileron or the propulsor or the geometry?  Accordingly, the examiner thus believes that applicant has not demonstrated, to those skilled in the art, possession of the (full scope of the now claimed) invention.
Regarding claims 1 and 11, applicant has apparently not described, in sufficient detail, by what algorithm, or by what steps or procedure, he adjusted, preemptively, a subsequent predictive datum of the plant model, as a function of the at least one inconsistency datum, to improve prediction of actual aircraft behavior.  See e.g., (filed) paragraph [0028] that unclearly describes this apparent desired result, “Controller 140 generates inconsistency datum 144 such that the inconsistency datum 144 on the subsequent control loop can be an input to plant model 120 and preemptively adjust predicted [sic] datum 124 as to more accurately predict aircraft behavior.”  No sufficient details of how (the at least) one inconsistency datum 144 might perhaps be usable (or have been used, by applicant) in order to adjust a subsequent predictive (state) datum 124 are disclosed.  Rather, applicant has apparently only described a desired result.  Accordingly, the examiner thus believes that applicant has not demonstrated, to those skilled in the art, possession of the (full scope of the now claimed) invention.
Claims 1, 2, 4 to 8, 10 to 12, 14 to 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims, e.g., at claim 1, line 8, at claim 1, line 9, at claim 1, line 11, at claim 11, line 6 (two occurrences), at claim 11, line 8, etc., all recitations of “flight component[s]” are indefinite from the teachings of the specification.  In particular, the specification apparently uses “control surfaces” to mean e.g., ailerons, rudders, propulsors, rotating flight controls, etc. at (published) paragraph [0027].  Additionally, the specification appears to possibly distinguish and/or possibly conflate “flight components, propulsors, and/or control surfaces” from (or with) each other at (published) paragraph [0025], leaving the possibility that the “flight component[s]” might possibly be i) any component in/of an aircraft that itself may undergo flight, ii) components in an aircraft that are not propulsors and/or control surfaces, iii) components in an aircraft that are propulsors and/or control surfaces, some combination of these, etc.  Moreover, (published) paragraph [0030] indicates, “Flight components used in a Newton Euler CFD may be any of the flight components as described in this disclosure, including but not limited to, actuators, control surfaces, geometries related to an aircraft, and the like, among others.”
Moreover, (published) paragraph [0020] indicates this, as perhaps (?) a “special definition” of the claim term “flight component”:
“Flight components”, for the purposes of this disclosure, includes components related to, and mechanically coupled to an aircraft that manipulates a fluid medium in order to propel and maneuver the aircraft through the fluid medium.

However, this quoted statement is grammatically unclear/ambiguous, with the examiner understanding that it must be the “aircraft” [singular] that “manipulates” [as a singular verb form] the fluid medium, and the “flight components” might therefore literally be any (e.g., perhaps undescribed/without limitation) components that are mechanically coupled to (and e.g., are related to) the aircraft which itself manipulates the fluid medium “to propel and maneuver the aircraft . . .”, such as (perhaps?) a pilot’s seat, a windshield, a wing, the aircraft’s nose or radome, a fuselage, a flap, an electrical connection to a battery or propulsor motor, a GPS or an ADS-B receiver, a computer storing a flight plan, a sensor used in flight control, a radio for receiving landing clearance, etc.  In the present case, even if “flight component” has a special definition, that definition has apparently not been set forth "with reasonable clarity, deliberateness, and precision", as required by the MPEP (see MPEP 2111.01, IV., A.), leaving the reader in doubt as to what might or might not be a “flight component” in applicant’s claims, when the claims are read in light of the specification (MPEP 2111).
In claim 1, line 11, and in claim 11, line 8, and throughout the claims, “[a] performance datum”[9] is unclear from the teachings of the specification in that it is unclear and not reasonably certain10 what would or would not constitute “performance datum”.  For example, the specification indicates at (filed) paragraph [0016] that performance datum is “a mathematical datum or set of [plural] data that presents the resultant forces, torques, or other interactions between the plurality of flight components and the fluid flow in order to predict the behavior of the flight components during performance”; however, this definition is vague and otherwise unclear, such that the metes and bounds of the claim are not clear (e.g., resultant torques defined how and around which point[11]?)  Also, what does “during performance” in the definition mean (e.g., performance of what, defined particularly how)?  Thus, “performance datum” is unclear throughout the claims.
Here, the examiner merely notes that while applicant may be his own lexicographer, and may provide special definitions (e.g., for terms like “performance datum”, “predictive datum”, “measured state datum”, “inconsistency datum”, etc.) for claim terms that may differ from plain, ordinary, and/or customary meanings of the terms (MPEP 2111.01, IV.), he must do so “with reasonable clarity, deliberateness, and precision” (quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992)).  In this application, applicant has provided apparent “special definitions” that often include imprecise (and sometimes disjointed) webs of follow-on qualifiers that may or may not be intended e.g., as broadening definition qualifiers (i.e., that might possibly [??] broaden an original definition) and/or which are simply incorrect (e.g., “Performance datum 112 may be an electrical signal capable of use by one or more components of system 100”, “A measured state datum 136 includes an inertial measurement unit”, etc.), leaving the public (and those skilled in the art) in doubt as to the meanings of the intended (special) definitions and/or possible constructions of the claim terms.
In claim 1, lines 11ff, and in claim 11, lines 8ff, “generat[e] a performance datum for at least one flight component of a plurality of flight components as a function of the at least an aircraft command” is unclear because i) it is unclear what would or would not be a “flight component” from the teachings of the specification12, ii) it is unclear whether the “at least one flight component” is meant to be the same as, different from, necessarily the same as, necessarily different from, permissively the same as, permissively different from, etc. the “at least one actual flight component” recited earlier in the respective claim, and iii) it is unclear whether the “plurality of flight components” is meant to be the same as, different from, necessarily the same as, necessarily different from, permissively the same as, permissively different from, etc. the “plurality of actual flight components” recited earlier in the respective claim.
In claim 1, lines 11 to 16, and in claim 11, lines 16 to 21 are unclear in their entireties e.g., as being grammatically incorrect and confusing, with it being unclear what the resultant torque is referring to (from the teachings of the specification), and how the datum can both “include[] a resultant torque” and be (“is”) “mathematical”.
In claim 1, line 13, and in claim 11, lines 10 and 11, “a resultant torque” is indefinite from the teachings of the specification that does not indicate e.g., what the torque is a result of, or how it is produced and/or defined (e.g., is it a torque about the aircraft center of gravity (COG), about or relative to a fixed part of a flight component such as a stator or hinge, etc.?)
In claim 1, line 17, and in claim 11, line 16, and throughout the claims, “[a] predictive datum” is unclear from the teachings of the specification.13  For example, what does it mean that a “predictive datum” (singular) is “one or more elements [plural] of data representing the reaction of the rigid body representing the electric aircraft based on the actuator model and performance datum” as in (filed) paragraph [0023] of the specification?  What is the “reaction” of the rigid body, from the teachings of the specification?
In claim 1, lines 17 to 22, and in claim 11, lines 15 to 21, it is unclear from the teachings of the specification how the “predictive datum” is generated (e.g., at the plant model) for the at least one flight component “as a function of [] the performance datum” and “as a function of angle of attack”, e.g., when these limitations are not clarified in the specification.
In claim 1, lines 19ff and in claim 11, lines 18ff, “wherein generating the predictive datum for the at least one flight component includes applying computational fluid dynamics to the at least one flight component” is indefinite from the teachings of the specification.  For example, how is/are “computational fluid dynamics” somehow “appl[ied]” to the at least one (e.g., modeled or actual) flight component from the teachings of the specification, etc.?
In claim 1, lines 24ff, and in claim 11, lines 23ff, “a measured state datum for the at least one actual flight component [of the plurality of actual flight components]” is indefinite from the teachings of the specification that does not apparently imply that one flight component (or more than one flight components) has or might have a “measured state datum”, and what such an component-level measured state datum might be, but rather implies (i.e., indefinitely; see e.g., filed paragraph [0027]) that the aircraft as a whole has a (single?) measured state datum.14  For example, the “measured state datum” is described as characterizing “the actual behavior of the aircraft” at filed paragraph [0028], and is not apparently associated with any individual flight components.
In claim 1, lines 28ff, and in claim 11, lines 25ff, it is unclear what is meant that a controller somehow receives a predictive datum for the at least one flight component and a measured state datum for the at least one actual flight component, when the specification does not apparently provide any details of how a predictive datum might possibly be generated (e.g., individually?) for an individual (e.g., “one”) flight component15, and apparently refers to no “measured state datum” that is for an individual (e.g., “one”) flight component.
In claim 1, lines 31ff, and in claim 11, lines 28ff, it is unclear what is meant by the controller somehow comparing the predictive datum for the individual (e.g., “one”) flight component with the measured state datum for the individual (e.g., “one”) actual flight component, when the specification apparently does not describe any comparing on any flight component-for-actual flight component (one-on-one) basis.
In claim 1, lines 3ff, and in claim 11, lines 30ff, “generat[e] at least [one or an] inconsistency datum, as a function of the comparing, wherein the at least [one or an] inconsistency datum comprises a difference between the predictive datum and the measured state datum” is indefinite from the teachings of the specification16, because i) the specification does not clarify with reasonable certainty what (at least an/one) “inconsistency datum” is, and ii) it is unclear what “a difference between the predictive datum and the measured state datum” is referring to, since the “predictive datum” is unclear in the claim.  In this respect, “inconsistency datum” is also unclear throughout the claims.
In claim 1, lines 42ff, and in claim 11, lines 39ff, “adjust[], preemptively, a subsequent predictive datum of the plant model, as a function of the at least [one/a generated] inconsistency datum, to improve prediction of actual aircraft behavior” is fully indefinite from the teachings of the specification (e.g., how is a subsequent predictive datum “adjust[ed]” as a function of the inconsistency datum, what does it mean “to improve prediction of actual aircraft behavior”, e.g., from what baseline, etc.?)  In this respect, in line 40 of claim 11, it is also unclear whether the “a generated inconsistency datum” is the same as, different from, permissively the same as, permissively different from, necessarily the same as, necessarily different from, etc., the previously generated “at least an inconsistency datum” of line 30 in the claim.
In claim 6, lines 2ff, and in claim 16, lines 2ff, “mathematical model of a torque produced by the at least a flight component when fluid mechanics are applied to the at least a flight component” is unclear in its entirety from the teachings of the specification17 because it is unclear what this mathematical model is, how it is particularly defined with clear metes and bounds, what this torque is intended to represent and how it is defined and produced by “by” the at least a flight component when fluid mechanics[18] are applied to the at least a flight component, and e.g., what the at least one flight component is.  For example, is the “torque” a torque on the [entire] aircraft[19] produced by the flight component’s interaction with surrounding fluid, is the “torque” a torque of a propulsor (a propeller torque such as a drag or reaction torque) or a torque of a rudder or other control surface produced by the flight component’s interaction with surrounding fluid, or is the torque something else entirely? 
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx and MPEP 2161.01.  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        2 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        3 Here, the examiner assumes that applicant’s “actuator model 108” is not a prior art actuator model, for example, because it is not represented in the disclosure as a prior art actuator model and because the examiner knows of no prior art “actuator model” that can receive an aircraft command and generate, “mathematical datum or set of data that presents the resultant forces, torques, or other interactions between the plurality of flight components and the fluid flow in order to predict the behavior of the flight components during performance” (filed paragraph [0016] of the specification), whatever that might cover.
        4 See MPEP 2161.01, I. and LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) cited therein ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]").
        5 The examiner understands that the correct pluralization of “datum” in the specification-sense is simply data.
        6 See also page 62 of the aforementioned Federal Register Notice, “It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved [by applicant] to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83."
        7 Regarding the scope of the term “flight components”, see e.g., published paragraph [0020] of the specification, and the rejection under 35 U.S.C. 112(b), below.
        8 Quoting (filed) paragraph [0030], “Controller 140 may include circuitry, components, or combinations thereof configured to transmit inconsistency datum 144 or other data not herein disclosed to the plurality of flight components communicatively connected to the aircraft.”  Quoting (filed) paragraph [0041], “The inconsistency datum 144 may be transmitted to the plurality of flight components. The plurality of flight components may be any flight components as described herein.”
        9 The word “datum” is apparently used by applicant across numerous applications to represent the singular of “data”, as opposed to a (geometrical) reference point, line, or surface:
        
        da·tum  (dā′təm, dăt′əm, dä′təm) n.
        1. pl. da·ta (-tə) A fact or proposition used to draw a conclusion or make a decision. See Usage Note at data.
        2. pl. da·tums A point, line, or surface used as a reference, as in surveying, mapping, or geology.
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 12 December 2022.]
        
        datum (ˈdeɪtəm; ˈdɑːtəm) n, pl -ta (-tə)
        1. (Communications & Information) a single piece of information; fact
        2. (Logic) a proposition taken for granted, often in order to construct some theoretical framework upon it; a given. See also sense datum
        [From: Collins English Dictionary – Complete and Unabridged, 12th Edition 2014 © HarperCollins Publishers 1991, 1994, 1998, 2000, 2003, 2006, 2007, 2009, 2011, 2014.  Retrieved 12 December 2022.]
        10 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        11 For example, is the resultant torque defined around the center of gravity (COG) of the aircraft, around a point of a flight component such as an aileron or propulsor or a geometry related to the aircraft, around a point of portion of an actuator such as an electric motor, etc.?
        12 The specification apparently uses “control surfaces” to mean e.g., ailerons, rudders, propulsors, rotating flight controls, etc. at (published) paragraph [0027], and appears to possibly (?) distinguish and/or conflate “flight components, propulsors, and/or control surfaces” from or with each other at (published) paragraph [0025].  Moreover, (published) paragraph [0020] indicates this, “‘Flight components’, for the purposes of this disclosure, includes components related to, and mechanically coupled to an aircraft that manipulates a fluid medium in order to propel and maneuver the aircraft through the fluid medium.”  However, this last statement is grammatically unclear, with the examiner understanding that it must be the “aircraft” [singular] that “manipulates” [singular] the fluid medium, and the “flight components” might literally be any components that are coupled to (or related to) the aircraft in order to propel and maneuver the aircraft, such as (perhaps?) a pilot’s seat, a windshield, a wing, the aircraft’s nose or radome, a fuselage, an electrical connection to a battery or motor, a GPS or an ADS-B receiver, a computer storing a flight plan, a sensor used in flight control, a radio for receiving landing clearance, etc.
        13 For example, (filed) paragraph [0023] teaches this, “A ‘predictive datum’, for the purposes of this disclosure, is one or more elements of data representing the reaction of the rigid body representing an electric aircraft based on the actuator model and performance datum. Predictive datum 124 may be one or more vectors, coordinates, torques, forces, moments, or the like that represent the predicted movement or position of the rigid body subject to the model fluid dynamics as a function of the performance datum. Predictive datum 124 may include, be correlated with, or be the data presenting movement, velocities, or torques on the rigid body after application of fluid flows. Predictive datum 124 may be generated as a function of angle of attack (AoA).”  However, it is unclear e.g., from this teaching and the combined teachings of the specification, what would or would not constitute a “predictive datum”, such that the metes and bounds of the claim(s) is/are unclear.
        14 See e.g., (filed) paragraph [0027] which indicates, “With continued reference to FIG. 1, motion observer 100 includes at least a sensor 132 communicatively connected to the aircraft, the at least a sensor 132 configured to detect a measured state datum 136. A ‘measured state datum’, for the purposes of this disclosure, is one or more elements of data representing the actual motion/forces/moments/torques acting on the aircraft in the real world as a function of the at least an aircraft command 104. A measured state datum 136 includes an inertial measurement unit [sic]. . . .”  (The remainder of the paragraph simply adds more uncertainty as to what a measured state datum might, in fact, be.)
        15 See e.g., (filed) paragraph [0023], “Plant model 120 may be configured to generate predictive datum 124 as a function of a signal from at least a flight component.”  See e.g., (filed) paragraph [0036], “The plant mode 120 may be configured to generate the predictive datum 124 as a function of a signal from at least a flight component or any other component control input as described herein.”  See also (filed) paragraphs [0003], [0021], 
        16 The specification teaches this at (filed) paragraph [0028], “Controller 140 generates, as a function of the comparing, generate [sic] inconsistency datum 144 wherein inconsistency datum 144 includes a mathematical function to compensate for the difference between the predictive state datum 124 and the measured state datum 136. Controller 140 is configured to compensate for the difference between predictive datum 124, which is the prediction of the behavior of the aircraft and the actual behavior of the aircraft as characterized by measured state datum 136. Controller 140 generates inconsistency datum 144 such that the inconsistency datum 144 on the subsequent control loop can be an input to plant model 120 and preemptively adjust predicted datum 124 as to more accurately predict aircraft behavior.”
        17 See e.g., published paragraph [0029], “Plant model 120 includes a mathematical model of the torque produced on the electric aircraft when computational fluid dynamics are applied to the plurality of flight components.”
        18 From Wikipedia, “Fluid mechanics is the branch of physics concerned with the mechanics of fluids (liquids, gases, and plasmas) and the forces on them.  It has applications in a wide range of disciplines, including mechanical, civil, chemical and biomedical engineering, geophysics, oceanography, meteorology, astrophysics, and biology.”
        19 E.g., about the center of gravity (COG).